(1) Appeal from a judgment of the Supreme Court at Special Term in Clinton County which dismissed a writ of habeas corpus, after a hearing. Judgment affirmed, without costs. No opinion. (2) Application for a writ of habeas corpus attempted to be made by means of a paragraph in appellant’s brief on this appeal, in pertinent part stating: “ This is also a de nova application for the writ to the original jurisdiction of the appellate division under 7002-B-2, C.P.L.R. based upon the same facts advanced in the Court below.” Application denied. No opinion. Gibson, P. J, Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.